Case 8:19-cr-00200-TDC Document 62-1 Filed 02/06/20 Page 1 of 4

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between on or about July 24, 2008 and on or about July 29, 2013, the Defendant, ERIC
EOIN MARQUES (“MARQUES”), did knowingly combine, conspire, confederate, and agree
with other persons, to make, print, and publish, and cause to be made, printed, and published,
any notice and advertisement seeking and offering to receive, exchange, buy, produce, display,
distribute, and reproduce, any visual depiction, the production of which visual depiction involved
the use of a minor engaging in sexually explicit conduct and such visual depiction was of such
conduct; knowing and having reason to know that such notice and advertisement would be
transported in interstate and foreign commerce by any means, including by computer, and such
notice and advertisement was transported in interstate and foreign commerce by any means,
including by computer.

MARQUES created an anonymous hosting service called “Freedom Hosting” that
operated on the Tor anonymity network and contracted for its use with an internet service provider.
MARQUES conspired to advertise child exploitation materials (“CEM”) with various site
administrators and users who hosted and used CEM websites through Freedom Hosting, which
MARQUES controlled. MARQUES provided a web server, Freedom Hosting, to host CEM
websites which allowed his coconspirators to communicate with one another while uploading and
downloading child pornography. MARQUES’ server provided his coconspirators with security
from law enforcement detection while they conducted their unlawful activities: MARQUES
encrypted Freedom Hosting and created and used an authentication key password to limit access
to the network.

In 2011, the Federal Bureau of Investigation (“FBI”) discovered that Freedom Hosting
hosted a large majority of hidden services on the Tor network containing CEM. The FBI reviewed
a large number of the websites hosted by Freedom Hosting and found that many were dedicated
to the advertisement and distribution of CEM, consisting of hundreds of thousands of images and
videos depicting the rape and torture of children, to include infants. The FBI determined that over
200 websites hosted on Freedom Hosting were involved in the advertisement and distribution of
CEM.

For example, during the investigation, FBI Special Agents operating in the District of
Maryland connected to the Tor Network and accessed a website titled “Hurt 2 the Core” which
was hosted on MARQUES’ server, Freedom Hosting. “Hurt 2 the Core” appeared to be a bulletin
board the primary purpose of which was the advertisement and distribution of CEM. “Hurtcore”
refers to images or videos depicting violent sexual abuse and is a term frequently associated with
CEM depicting violent child sexual abuse. The bulletin board’s primary purpose was for the
advertisement and distribution of files containing CEM. Statistics posted on the site revealed the
site had 7,712 members, 22,230 posts, and 2,192 topics.

Rev. August 2018
11
Case 8:19-cr-00200-TDC Document 62-1 Filed 02/06/20 Page 2 of 4

Under the “Hurtcore” topic section of the bulletin board was a video that depicted an adult
female forcing an infant female to perform oral sex on her and exposing the infant’s genital area
in a lewd and lascivious fashion. The topic itself is four (4) web pages in length. Numerous
individuals posted messages on that topic while utilizing avatars that contained CEM.

Under the topic “Boy Images/Male Babies & Toddlers” was a post titled “Bondage babies
and toddler!” that was started on May 28, 2013 and provided a thumbnail image of a clothed female
child with her hands and feet tied and duct tape over her mouth and the comment “You can do so
much with them, if they are tied up!”

FBI agents in Maryland also accessed “Lolita City,” another CEM website hosted on the
Freedom Hosting server. “Lolita City” was a website with the primary purpose of advertisement
and distribution of files containing CEM. As of July of 2013, there were almost 1.4 million files
that were uploaded and accessible by individuals who visited “Lolita City.” During 2012 and 2013,
FBI agents and employees downloaded more than 1 million files from “Lolita City” from
computers located in the District of Maryland. Nearly all of the files depict children who are
engaging in sexually explicit conduct with adults or other children, posed nude and/or in such a
manner as to expose their genitals, in various stages of undress, or child erotica. A substantial
majority of the images downloaded by the FBI depict prepubescent minor children who are fully
or partially nude or engaged in sexually explicit conduct.

In December 2012 and January 2013, the FBI identified a possible Internet Protocol (“IP”)
address for the Freedom Hosting server and certain child pornography websites hosted on that
server. The IP address resolved to an internet service provider (“ISP-1”), with a data center in
France.

Pursuant to a mutual legal assistance request to France to obtain information and Pen
Register/Trap and Trace (“PRTT”) data related to ISP-1, the FBI confirmed the location of the
Freedom Hosting server and identified evidence that the subscriber to the Freedom Hosting server
account at ISP-1 was Eric MARQUES with a Las Vegas, Nevada billing address. FBI agents
learned that MARQUES’ Las Vegas address was actually a mailbox rental store that physically
forwarded mail to Dublin, Ireland, per MARQUES’ instructions. In addition, access logs to the
ISP hosting account for the Freedom Hosting server pointed to a U.S.-based Virtual Private Server
(“VPS”) account associated with MARQUES.

On July 29, 2013, Irish law enforcement executed search warrants at MARQUES’
residence, his mother’s residence, and his vehicle. MARQUES was found in his residence and his
computer was on, but the screen saver password was enabled. When agents entered the home,
MARQUES moved toward his computer but was subdued by agents before he could turn the
computer off. An on-scene technical review of the computer and network revealed that
MARQUES’ computer had an active secure shell (“SSH”)! connection to his Freedom Hosting

 

' Secure Shell (“SSH”) is a cryptographic network protocol that allows a user to operate network
services securely over an unsecured network. SSH software permits the transfer of encrypted data
between computers and/or servers. Typical applications include remote command execution, and
logins.

Rev. August 2018
12
Case 8:19-cr-00200-TDC Document 62-1 Filed 02/06/20 Page 3 of 4

server in France. MARQUES’ computer was found to contain 24 gigabytes of RAM and the
forensic tools could only captured 3 gigabytes before the computer shut down. The remaining
RAM was encrypted and law enforcement was not able to access it. A review of the accessible
RAM data showed that MARQUES had administrative control over Freedom Hosting and the
websites on it.

FBI review of the 3 GB memory capture from MARQUES’s home computer showed
MARQUES had visited four Tor hidden services associated with CEM, three of which were
hosted on MARQUES’ server, Freedom Hosting, In his computer’s RAM, URLs (Uniform
Resource Locators, or web addresses) for “Lolita City” were found over 400 times. This evidence
indicates frequent access by a user of that computer, which was found in MARQUES’s home, to
those URLs, demonstrating knowledge of its content. Numerous of those URLs were observed to
contain CEM involving prepubescent children. URLs for two other CEM sites were also seen in
the memory. The domain associated with “Hoarders Hell” was seen in memory three times and
the domain associated with “The Love Zone” was found in memory two times. “Hoarders Hell”
and “The Love Zone” were restricted sites that require the distribution of child exploitation
material to gain access. The fourth hidden service, Onion Pedo Video Archive (“OPVA”), was not
hosted on Freedom Hosting. OPVA was a very large video archive site hosting content of
prepubescent children being sexually abused and put on display. The review revealed that
MARQUES viewed pages on OPVA 1,534 times. When visiting OPVA, MARQUES visited not
only the public pages, but also the administrator pages that are not publicly advertised on the site.
This indicates that MARQUES has administrative access on this site.

MARQUES was detained by Irish authorities and was released on or about July 30, 2013.
MARQUES was told by Irish authorities not to make contact and/or access the servers upon his
release from custody. On or about August 1, 2013, FBI agents noticed that MARQUES logged
into his server and locked the FBI and other law enforcement agencies out. Irish law enforcement
officers went to MARQUES’ home and observed a new computer at the home.

A review of the Freedom Hosting server discovered over 8.5 million images of and videos
of CEM or suspected CEM. At the time of MARQUES’ arrest, the FBI determined that 1.97
million of the CEM images and/or videos were not known to law enforcement authorities. CEM
on the site was categorized by age such as 0-2 [years old], 3-5 [years old], etc. Over 65,000 images
and/or videos involved the sexual abuse of infants and/or toddlers. Over 33,000 images and/or
videos involved torture or the sadomasochistic sexual abuse of children.

The United States requested that MARQUES be extradited to the United States to face the
charges outlined in the Criminal Complaint. On August 2, 2013, during a hearing to fight this
extradition request, MARQUES admitted to hosting his server, stating that the business has been
very successful and he has earned a substantial amount of money from his endeavors. MARQUES

Rev. August 2018
13
Case 8:19-cr-00200-TDC Document 62-1 Filed 02/06/20 Page 4 of 4

also admitted that when was originally released by Irish authorities, he went to a local computer
store and purchased a laptop computer wherein he then logged into ISP-1 and rebooted his server.

MARQUES now accepts responsibility and admits that between on or about July 24,
2008 and on or about July 29, 2013, he knowingly conspired to advertise child pornography, in
violation of 18 U.S.C. § 2251(d)(1)(A) & (e). Furthermore, MARQUES admits that this offense
involved the distribution of child pornography, which involved minors who were less than twelve
years old, to include infants and toddlers, and sadistic or masochistic material or depictions of
violence. MARQUES further admits that these incidents occurred within the District of Maryland
and elsewhere. MARQUES acknowledges that he willfully obstructed or impeded the
administration of justice with respect to the investigation into this offense.

The $154,422.51 in U.S. currency seized from MARQUES and administratively forfeited
by the FBI on or about March 13, 2015 was used or intended to be used to commit or to promote
the commission of MARQUES’s offense, or traceable thereto.

SO STIPULATED: ih

Kristi N. O’Malley
Thomas M. Sullivan
Ssis t

t United Sta iz
LAO A Ge

Keith Altthony Becker, Deputy Chief
Ralph Paradiso, Trial Attorney

Child Exploitation and Obscenity Section
Department of Justice

 

ee: © Mea ws
Eric Eoin Marques
Defendant

i zw | VV yay \

Brendan A. Hurson, Esq) | a
Maggie Grace, Esq. \ )
Counsel for Defendant

NA

Rev. August 2018
14
